Application for stay, presented to Justice O’Connor, and by her referred to the Court, granted, and it is ordered that the order of the United States District Court for the Central District of California is stayed until October 31, 1995, or such earlier time as the United States Court of Appeals for the Ninth Circuit may take action on the Secretary’s appeal. The Secretary remains at liberty to apply, in the first instance to the Court of Appeals, for an order extending the period of the stay in the event that the statutory restriction on the Secretary’s commitment of funds is renewed.
The Chief Justice took no part in the consideration or decision of this application.